453 F.2d 1379
UNITED STATES of America, Plaintiff and Appellee,v.Charles RUSSELL, Defendant and Appellant.
No. 71-2494.
United States Court of Appeals,Ninth Circuit.
Feb. 10, 1972.

Isidoor Bornstein (argued), of Bornstein & Bergstrom, San Francisco, Cal., for defendant-appellant.
Jerry Cimmet, Asst. U. S. Atty.  (argued), James L. Browning, U. S. Atty., James Daffer, Asst. U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before CHAMBERS, TRASK and GOODWIN, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed in this judge-tried criminal case.


2
The defendant committed the act involved in the indictment.  The question was on his sanity measured by Wade v. United States, 9th Cir., 426 F.2d 64 (1970).


3
We conclude the trial court could find Russell sane beyond a reasonable doubt, and we should not disturb its finding.